207 Md. 628 (1955)
114 A.2d 892
SMITH
v.
WARDEN OF MARYLAND HOUSE OF CORRECTION
[H.C. No. 1, October Term, 1955 (Adv.).]
Court of Appeals of Maryland.
Decided June 22, 1955.
*629 Before BRUNE, C.J., and DELAPLAINE, COLLINS, HENDERSON and HAMMOND, JJ.
Decided June 22, 1955. Certiorari denied 350 U.S. 925.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from a denial of a writ of habeas corpus by Judge Carter, in the Baltimore City Court. The petitioner was convicted in the Circuit Court for Baltimore County of contributing to the delinquency and dependence of minors and sentenced to two years in the House of Correction on each of four counts, a total of eight years from January 13, 1950. The record shows that a hearing was granted the petitioner on January 10, 1952, by Judge E. Paul Mason, after which the petitioner was remanded. The petition in the instant case was filed March 21, 1955. As stated by Judge Carter, the complaints relate almost entirely to questions as to his guilt or innocence, and the propriety of rulings of the trial court. He contends that his arrest was illegal, that certain testimony by the Director of Probation was false, and that the evidence was insufficient to support the conviction. As we have repeatedly said, a habeas corpus proceeding cannot serve the purpose of an appeal, and none of the points raised can be availed of in this proceeding. Cf. Cumberland v. Warden, 205 Md. 646; Johns v. Warden, 205 Md. 644; Reeder v. Warden, 196 Md. 683, 685; and Williams v. Warden, 205 Md. 633.
Application denied, with costs.